DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, 15/875,954, was filed on Jan. 19, 2018, and is a continuation of int’l application PCT/CN2016/089595, filed July 11, 2016, which claims foreign priority to Chinese Application 201510427882.4, filed July 20, 2015. The effective filing date is after the AIA  date of March 16, 2013, and so the application is being examined under the “first inventor to file” provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Application
This Final Office Action is in response to Applicant’s communication of Oct. 25, 2021.
Claims 1-5, 7-17, and 19-20 are pending, of which claims 1, 17, and 20 are independent.
The independent claims 1, 17, and 20 have been amended, and dependent claims 7, 12, and 14 have been amended.  Claims 6 and 18 have been cancelled.
All pending claims have been examined on the merits.  


Allowable Subject Matter
Claims 3 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and all intervening claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over in view of US 2015/0040193A1 to Clemons (“Clemons”, Filed Aug. 2, 2013. Published Feb. 5, 2015) in view of US 2013/0102283 A1 to Lau et al. (“Lau”, Filed Nov. 20, 2012, Published Apr. 25, 2013), and further in view of WO 2015/057256 A3 to Tiffany et al. (“Tiffany”, Eff. Filed Oct. 18, 2013.  Published April 23, 2015). 
In regards to claim 17, 
17. A method comprising: 
generating target data, the target data carrying a plurality of parameter sets …, each parameter set including at least a target posture parameter of the mobile terminal …; and

(See Clemons, para. [0007]: “Information regarding a current physical interaction style with respect to the mobile computing device may be received over the network. Said another way, information regarding the manner in which the mobile computing device is held, handled, or otherwise used or operated, may be received. For example, in one exemplary embodiment, the information regarding the current physical interaction style may include an angle at which the mobile computing device is positioned during operation.”)

sending the target data; 

(See Clemons, para. [0007]: “Information regarding a current physical interaction style with respect to the mobile computing device may be received over the network. Said another way, information regarding the manner in which the mobile computing device is held, handled, or otherwise used or operated, may be received. For example, in one exemplary embodiment, the information regarding the current physical interaction style may include an angle at which the mobile computing device is positioned during operation.”)

However, under a conservative interpretation of Clemons, it could be argued that Clemons does not explicitly teach the italicized portions below. In contrast, Lau does disclose these features:
and, for each parameter set, a change in a parameter over adjacent times, 

(See Lau, para. [0007]: “Another embodiment includes a mobile device. The mobile device includes a plurality of sensors and a processor. The processor is operative to receive location and motion track motion behavior of the mobile device, generate a user profile for the user over a period of time based on the tracked plurality of locations and the tracked motion behavior, and authenticate a present user of the mobile device based on a comparison of the user profile with a present user profile of the present user, wherein the present user profile comprises recent location information of the mobile device and recent motion behavior of the mobile device.”)

(See Lau, para. [0111]: “The motion trail as a person reaches for their mobile device in a pocket (or purse or briefcase) and moves the device to their ear (and the angle they hold the phone) is a unique biometric pattern, which can be identified by the accelerometer and gyroscope. The history and pattern of the places (and their categories, for example, yoga place, hair salon, Chinese restaurant) a person visits is a unique signal or "fingerprint". The mode of transportation the person uses, and the transportation pattern ( time of day, day of week, time duration) and what they were doing before and after, is a unique "fingerprint". The time of day, day of week, and time duration at which the person carries out the activities above is also a unique signal pattern, which can be used to create a "fingerprint" identifier for that person.”)

It would have been obvious to a person having ordinary skill in the art (PHOSITA), at the effective filing date of the Application, to include in the method for sending information regarding the current physical interaction style, including an angle at which the mobile computing device is positioned during operation, as taught by Clemons above, with using said data for fraud detection, as further taught by Lau above, because both references are in the same field of endeavor of mobile device authentication, and because Lau para. [0106] expressly states that “For at least some embodiments, use and analysis of a mobile device's sensor signal histories, activity/motion patterns, and place visits history to build a unique "fingerprint" of the "pairing" of a mobile device and its authorized user for purposes in mobile device payments systems, … and fraud detection.”
However, under a conservative interpretation of Clemons and Lau, it could be argued that neither explicitly teaches the italicized portions below. In contrast, Tiffany does disclose these features:
and a location identifier of the mobile terminal;

wherein the parameter set is a basis to determine that the target data is false data such that a server obtains a historical parameter set in historical data corresponding to the mobile terminal and, in response to determining that the parameter set satisfies a preset condition according to the historical parameter set, determines that the target data is false data, determines that the mobile terminal is a false terminal,

(See Tiffany, para. [0036]: “Motion and State Related Mobile Automated Agent Detection: Using the data gathered as set forth above, several methods have been invented to determine whether or not a given browsing session that originates or appears to originate from a browser or application running on a mobile device, such as a smart phone or tablet, is being carried out in whole or in part by an automated agent. For example, HTML5 allows gyroscope and accelerometer readings to be taken “zero click," or without any active engagement with a web page by a user, and scroll information may be similarly read. The mere presence of information such as this, related to the position of the mobile device in space, and the engagement of the user with the interface of the mobile device, is deterministic of whether or not a human is present. Changes to information such as this, and the nature of such changes, may reflect the precise environment the device claims to be in, and evaluation of such information, its presence, absence or changing nature, may be used for the purpose of evaluating or contributing to a statistical model designed to evaluate if a given visit was or was not made by an automated agent, as well as for many other purposes.”)

 and adds the mobile terminal to the set of historical false terminals, the historical parameter set including at least a location identifier of the mobile terminal, the parameter set satisfying the preset condition including at least that locations of the mobile terminal and a set of historical false terminals are within a preset range according to the location identifier, the set of historical false terminals including one or more historical false terminals.

(See Tiffany, para. [0023]: “The user interaction data elements are compared with reference results drawn from a set of three different control groups: (1) those interactions believed to be made by automated agents or bots, (2) those interactions believed to be made by a human, and (3) those interactions which are unclear as to whether performed by a human or a bot. The best control groups for sets of elements of true human interaction arise from web browsers driven from authenticated locations in places with no reason for advertising fraud. The best control groups for sets of elements of bot behavior arise from “bot zoos” or other automated agent networks.”)

It is inherent that a “control group” consisting of “those interactions believed to be made by automated agents or bots” inherently means that there is a “set of historical false terminals”.

It would have been obvious to a person having ordinary skill in the art (PHOSITA), at the effective filing date of the Application, to include in the method for sending information regarding the current physical interaction style, including an angle at which the mobile computing device is positioned during operation, as taught by Clemons above, with using said data for fraud detection, as further taught by Lau above, and to determine that that the target data is false data, that the mobile terminal is a false terminal, and adding the mobile terminal to a set of historical false terminals, as taught by Tiffany, because all three references are in the same field of endeavor of mobile device authentication, and because Tiffany para. [0106] expressly states that “The user interaction data elements are compared with reference results drawn from a set of three different control groups: (1) those interactions believed to be made by automated agents or bots, (2) those interactions believed to be made by a human, and (3) those interactions which are unclear as to whether performed by a human or a bot.”


Claims 1, 2, 4, 5, 7-12, 14-16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over in view of US 2015/0040193A1 to Clemons (“Clemons”, Filed Aug. 2, 2013. Published Feb. 5, 2015) in view of US 2013/0288647 A1 to Turgeman (“Turgeman”, Filed Jun. 20, 2013. Published Oct. 31, 2013), and further in view of US 2013/0102283 A1 to Lau et al. (“Lau”, Filed Nov. 20, 2012, Published Apr. 25, 2013) , and further in view of Tiffany et al. (“Tiffany”, Eff. Filed Oct. 18, 2013.  Published April 23, 2015). 
In regards to claim 1, Clemons discloses the following: 
1. A method comprising: 
receiving target data sent by a mobile terminal, the target data carrying a plurality of parameter sets …,

(See Clemons, para. [0007]: “Information regarding a current physical interaction style with respect to the mobile computing device may be received over the network. Said another way, information regarding the manner in which the mobile computing device is held, handled, or otherwise used or operated, may be received. For example, in one exemplary embodiment, the information regarding the current physical interaction style may include an angle at which the mobile computing device is positioned during operation.”)

each parameter set including at least a target posture parameter of the mobile terminal;

(See Clemons, para. [0007]: “Information regarding a current physical interaction style with respect to the mobile computing device may be received over the network. Said another way, information regarding the manner in which the mobile computing device is held, handled, or otherwise used or operated, may be received. For example, in one exemplary embodiment, the information regarding the current physical interaction style may include an angle at which the mobile computing device is positioned during operation.”)

However, under a conservative interpretation of Clemons, it could be argued that Clemons does not explicitly teach the italicized portions below. In contrast, Turgeman does disclose these features:
obtaining a historical parameter set in historical data corresponding to the mobile terminal, the historical parameter set including at least a historical posture parameter of the mobile terminal; and

(See Turgeman, para. [0047]: “Gyroscope(s) 107 may comprise, for example, a three-axis gyroscope able to measure orientation and/or rotation, e.g., separately along three axes (X axis, Y axis, Z axis). The measured data may be stored in a gyroscope data repository 127, optionally in association with a time-stamp associated with each orientation/rotation data-item being stored.”)

in response to determining that, for each of a plurality of … sets, a change in a parameter over the adjacent times satisfies 

or for other security-related purposes or fraud-detection purposes. Applicants have realized, for example, that different users cause different type of acceleration to the mobile device when they perform the same operation or touch-gesture (e.g., swiping or tapping or scrolling on the touch-screen), or may tilt or rotate or slant the mobile device in different, unique ways when they perform such gestures or operations.”)

(See Turgeman , para. [0090]: “The present invention may utilize signal processing and/or machine learning techniques, in order to build or generate a template model or a profile which corresponds to the genuine user; and then compare subsequent instance(s) or sample(s) to the pre-built (and locally stored, or remotely stored) model or profile. If the subsequent samples are consistent with the pre-built model or profile, then a first output score may be generated (e.g., having a high value in a predefined numeric range, such as a value of 98 on a scale of 0 to 100); whereas, if the subsequent samples are inconsistent with the pre-built model or profile, then a second output score may be generated (e.g., having a lower value on the predefined numeric range, such as a value of 34 on the scale of 0 to 100). In some implementations, an output score greater than a threshold value may be used (alone, or in combination with other biometric traits and/or other authentication measures) as an indication that the current user is the genuine user; whereas an output score lower than the threshold value may be used (alone, or in combination with other biometric traits and/or other authentication measures) as an indication that the current user is not the genuine user.”)

It would have been obvious to a person having ordinary skill in the art (PHOSITA), at the effective filing date of the Application, to include in the method for sending information regarding the current physical interaction style, including an angle at which the mobile computing device is positioned during operation, as taught by Clemons above, with using said data for fraud detection, as further taught by Turgeman above, because both references are in the same field of endeavor, and because Turgeman para. [0090] expressly states that such info can be used as “an indication that the current user is not the genuine user.”
However, under a conservative interpretation of Clemons and Turgeman, it could be argued that Clemons and Turgeman do not explicitly teach the italicized portions below. In contrast, Lau does disclose these features:
the target data carrying a plurality of parameter sets including at least a plurality of timewise adjacent parameter sets,

(See Lau, para. [0007]: “Another embodiment includes a mobile device. The mobile device includes a plurality of sensors and a processor. The processor is operative to receive location and motion information from the plurality of sensors, track a plurality of locations of the mobile device, track motion behavior of the mobile device, generate a user profile for the user over a period of time based on the tracked plurality of locations and the tracked motion behavior, and authenticate a present user of the mobile device based on a comparison of the user profile with a present user profile of the present user, wherein the present user profile comprises recent location information of the mobile device and recent motion behavior of the mobile device.”)

(See Lau, para. [0111]: “The motion trail as a person reaches for their mobile device in a pocket (or purse or briefcase) and moves the device to their ear (and the angle they hold the phone) is a unique biometric pattern, which can be identified by the accelerometer and gyroscope. The history and pattern of the places (and their categories, for example, yoga place, hair salon, Chinese restaurant) a person visits is a unique signal or "fingerprint". The mode of transportation the person uses, and the transportation pattern ( time of day, day of week, time duration) and what they were doing before and after, is a unique "fingerprint". The time of day, day of week, and time duration at which the person carries out the activities above is also a unique signal pattern, which can be used to create a "fingerprint" identifier for that person.”)

It would have been obvious to a person having ordinary skill in the art (PHOSITA), at the effective filing date of the Application, to include in the method for sending information regarding the current physical interaction style, including an angle at which the mobile computing device is positioned during operation, as taught by Clemons and Turgeman above, with creating a “fingerprint” based on scheduled activities, as further taught by Lau above, because both references are in the same field of endeavor of mobile device authentication, and because Lau para. [0106] expressly states that “For at least some embodiments, use and analysis of a mobile device's sensor signal histories, activity/motion patterns, and place visits history to build a unique "fingerprint" of the "pairing" of a mobile device and its authorized user for purposes in mobile device payments systems, … and fraud detection.”
However, under a conservative interpretation of Clemons, Turgeman, and Lau, it could be argued that neither explicitly teaches the italicized portions below. In contrast, Tiffany does disclose these features:
and a location identifier of the mobile terminal;

wherein the parameter set is a basis to determine that the target data is false data such that a server obtains a historical parameter set in historical data corresponding to the mobile terminal and, in response to determining that the parameter set satisfies a preset condition according to the historical parameter set, determines that the target data is false data, determines that the mobile terminal is a false terminal,

(See Tiffany, para. [0036]: “Motion and State Related Mobile Automated Agent Detection: Using the data gathered as set forth above, several methods have been invented to determine whether or not a given browsing session that originates or appears to originate from a browser or application running on a mobile device, such as a smart phone or tablet, is being carried out in whole or in part by an automated agent. For example, HTML5 allows gyroscope and accelerometer readings to be taken “zero click," or without any active engagement with a web page by a user, and scroll information may be similarly read. The mere presence of information such as this, related to the position of the mobile device in space, and the engagement of the user with the interface of the mobile device, is deterministic of whether or not a human is present. Changes to information such as this, and the nature of such changes, may reflect the precise environment the device claims to be in, and evaluation of such information, its presence, absence or changing nature, may be used for the purpose of evaluating or 

 and adds the mobile terminal to the set of historical false terminals, the historical parameter set including at least a location identifier of the mobile terminal, the parameter set satisfying the preset condition including at least that locations of the mobile terminal and a set of historical false terminals are within a preset range according to the location identifier, the set of historical false terminals including one or more historical false terminals.

(See Tiffany, para. [0023]: “The user interaction data elements are compared with reference results drawn from a set of three different control groups: (1) those interactions believed to be made by automated agents or bots, (2) those interactions believed to be made by a human, and (3) those interactions which are unclear as to whether performed by a human or a bot. The best control groups for sets of elements of true human interaction arise from web browsers driven from authenticated locations in places with no reason for advertising fraud. The best control groups for sets of elements of bot behavior arise from “bot zoos” or other automated agent networks.”)

It is inherent that a “control group” consisting of “those interactions believed to be made by automated agents or bots” inherently means that there is a “set of historical false terminals”.

It would have been obvious to a person having ordinary skill in the art (PHOSITA), at the effective filing date of the Application, to include to include in the method for sending information regarding the current physical interaction style, including an angle at which the mobile computing device is positioned during operation, as taught by Clemons and Turgeman above, with creating a “fingerprint” based on scheduled activities, as further taught by Lau above, and to determine that that the target data is false data, that the mobile terminal is a false terminal, and adding the mobile terminal to a set of historical false terminals, as taught by Tiffany, because all references are in the same field of endeavor of mobile device authentication, and because Tiffany para. [0106] expressly states that “The user interaction data elements are compared with reference results drawn from a set of three different control groups: (1) those interactions believed to be made by automated agents or bots, (2) those interactions believed to be made by a human, and (3) those interactions which are unclear as to whether performed by a human or a bot.”

In regards to claim 2, Turgeman discloses the following: 
2. The method of claim 1, wherein: the parameter set satisfying the preset condition includes at least that a posture variation between the target posture parameter in the parameter set and the historical posture parameter in the historical parameter set is less than a preset variation threshold. 

 In some implementations, an output score greater than a threshold value may be used (alone, or in combination with other biometric traits and/or other authentication measures) as an indication that the current user is the genuine user; whereas an output score lower than the threshold value may be used (alone, or in combination with other biometric traits and/or other authentication measures) as an indication that the current user is not the genuine user.”

In regards to claim 4, Turgeman discloses the following: 
4. The method of claim 1, wherein: 
the parameter set further includes a sending time of the target data; and

(See Turgeman, para. [0047]: “Gyroscope(s) 107 may comprise, for example, a three-axis gyroscope able to measure orientation and/or rotation, e.g., separately along three axes (X axis, Y axis, Z axis). The measured data may be stored in a gyroscope data repository 127, optionally in association with a time-stamp associated with each orientation/rotation data-item being stored.”)

the parameter set satisfying the preset condition includes that a time interval that the mobile terminal sends data is less than a predetermined time length, the time interval being determined by the sending time of the target data and a sending time of historical data in the historical parameter set. 

(See Turgeman, para. [0051]: “Profile constructor module 134 may utilize a learning algorithm to construct a user profile based on the one or more user-specific traits identified by trait extractor 132 and stored in trait repository 133. Profile construction may be performed over a pre-defined time period (e.g., five hours, or three days) of the user interacting with device 100; or over a pre-defined number of interactions (e.g., 12 or 25 or 100 interactions) of the user with device 100. Optionally, profile constructor module 134 may dynamically extend or shorten or modify the required time-period or interaction number, for example, if traits of a particular user are distinctive and are rapidly extracted over a shorter period of time or over a smaller number of user interactions. Constructed user profiles may be stored in a user profile repository, which may be internal to device 100 or may be external thereto (e.g., in a remote server or in a “cloud computing” server), optionally with an associated flag or parameter indicating whether a particular user profile is fully constructed or under construction.”)

In regards to claim 5, Turgeman discloses the following: 
5. The method of claim 4, wherein a process to determine the time interval includes: 
using a latest time that the mobile terminal sends data as the sending time of the historical data; and

(See Turgeman, para. [0047]: “Gyroscope(s) 107 may comprise, for example, a three-axis gyroscope able to measure orientation and/or rotation, e.g., separately along three axes (X axis, Y axis, Z axis). The measured data may be stored in a gyroscope data repository 127, optionally in association with a time-stamp associated with each orientation/rotation data-item being stored.”)

The Examiner interprets that the sending time of data and storage time of data are obvious variations for a time stamp.

determining a time difference between the sending time of the target data and the sending time of the historical data as the time interval. 

(See Turgeman, para. [0013]: “In accordance with the present invention, for example, the method may comprise: comparing between (a) a currently-calculated value of the user-specific trait, corresponding to a current usage of the mobile electronic device, and (b) a previously-calculated value of the user-specific trait, corresponding to a previous usage of the mobile electronic device; and based on a comparison result, performing at least one of: restricting access of said user to an online service; restricting access of said user to an application installed on said mobile electronic device; requiring the user to authenticate his identity to an online service; requiring the user to authenticate his identity to an application installed on said mobile electronic device.”)

The Examiner interprets that “comparing between (a) a currently-calculated value of the user-specific trait … and (b) a previously-calculated value of the user-specific trait” inherently requires “determining a time difference between the sending time of the target data and the sending time of the historical data as the time interval” in order to confirm that (a) is indeed “currently-calculated” and that (b) is indeed “previously-calculated”.

In regards to claim 6, the claim is cancelled.
In regards to claim 7, Turgeman discloses the following: 
7. The method of claim 1, wherein: when the set of historical false terminal includes multiple historical false terminals, a distance between adjacent historical false terminals is less than a preset distance threshold. 

(See Turgeman, para. [0089]: “The present invention may be used in order to automatically identify that a user (e.g., an attacker or a “fraudster”) is attempting to pose as (or impersonate, or “spoof”) another user (e.g., the “real” user or the genuine user). In accordance with the present invention, the attacker would need to carefully and correctly imitate the exact accelerometer response for tapping (or for other suitable touch-screen operations, such as scrolling, dragging, releasing), taking into account the particular kinematics properties of the genuine user; and such imitation may be extremely difficult and unlikely, or even impossible, for most attackers.”)

The Examiner interprets that storing “a set of historical false terminal” information is an obvious variation of storing “user specific traits” (i.e. a set of historical true terminal information).

In regards to claim 8, Turgeman discloses the following: 
8. The method of claim 5, wherein: 

the location identifier includes latitude and longitude data when the mobile terminal sends the target data; and

(See Turgeman, para. [0095]: “In some embodiments of the present invention, the analysis or correlation or matching (e.g., between accelerometer/gyroscope data, and touch-data or hovering data or other user-gesture data) may be location-based and/or application-based, or may otherwise take into account a geographical location or geo-spatial location of the mobile device or the application(s) being used or that are installed on the device. In a demonstrative example, a suitable module (e.g., a location-aware module or location-determining module) in the mobile device may determine the current location of the mobile device, based on GPS data or Wi-Fi data or cellular triangulation data or mobile network cell data or other location-identification techniques.”)

The Examiner interprets that “geographical location or geo-spatial location of the mobile device” inherently must include latitude and longitude data (and can also include altitude data in an obvious variation).

a process determining that locations of the mobile terminal and the set of historical false terminal are within the preset range according to the location identifier includes: determining latitude and longitude data of the set of historical false terminal;

The Examiner interprets that storing “a set of historical false terminal” information is an obvious variation of storing “user specific traits” (i.e. a set of historical true terminal information).

calculating a distance between the latitude and longitude data of the mobile terminal that sends the target data and the latitude and longitude data of the set of historical false terminal;
in response to determining that the distance is less than a preset distance threshold, determining that the locations of the mobile terminal and the set of historical false terminal are within the preset range. 

(See Turgeman , para. [0090]: “The present invention may utilize signal processing and/or machine learning techniques, in order to build or generate a template model or a profile which corresponds to the genuine user; and then compare subsequent instance(s) or sample(s) to the pre-built (and locally stored, or remotely stored) model or profile. If the subsequent samples are consistent with the pre-built model or profile, then a first output score may be generated (e.g., having a high value in a predefined numeric range, such as a value of 98 on a scale of 0 to 100); whereas, if the subsequent samples are inconsistent with the pre-built model or profile, then a second output score may be generated (e.g., having a lower value on the predefined numeric range, such as a value of 34 on the scale of 0 to 100). In some implementations, an output score greater than a threshold value may be used (alone, or in combination with other biometric traits and/or other authentication measures) as an indication that the current user is the genuine user; whereas an output score lower than the threshold value may be used (alone, or in combination with other biometric traits and/or other authentication measures) as an indication that the current user is not the genuine user.”)

The Examiner interprets that calculating “a distance threshold” is an obvious variation of Turgeman’s “an output score greater than a threshold value”.

In regards to claim 9, Turgeman discloses the following: 
9. The method of claim 8, wherein the latitude and longitude data of the set of historical false terminal includes latitude and longitude data of center points of shapes of various historical false terminals in the set of historical false terminal. 

(See Turgeman, para. [0095]: “In some embodiments of the present invention, the analysis or correlation or matching (e.g., between accelerometer/gyroscope data, and touch-data or hovering data or other user-gesture data) may be location-based and/or application-based, or may otherwise take into account a geographical location or geo-spatial location of the mobile device or the application(s) being used or that are installed on the device. In a demonstrative example, a suitable module (e.g., a location-aware module or location-determining module) in the mobile device may determine the current location of the mobile device, based on GPS data or Wi-Fi data or cellular triangulation data or mobile network cell data or other location-identification techniques.”)

The Examiner interprets that “geographical location or geo-spatial location of the mobile device” inherently must include latitude and longitude data (and can also include altitude data in an obvious variation).

The Examiner interprets that storing “a set of historical false terminal” information is an obvious variation of storing “user specific traits” (i.e. a set of historical true terminal information).

In regards to claim 10, Turgeman discloses the following: 
10. The method of claim 5, wherein: 

the location identifier includes a base station identifier of a base station whose coverage includes the mobile terminal when the mobile terminal sends the target data; and

(See Turgeman, para. [0095]: “In some embodiments of the present invention, the analysis or correlation or matching (e.g., between accelerometer/gyroscope data, and touch-data or hovering data or other user-gesture data) may be location-based and/or application-based, or may otherwise take into account a geographical location or geo-spatial location of the mobile device or the application(s) being used or that are installed on the device. In a demonstrative example, a suitable module (e.g., a location-aware module or location-determining module) in the mobile device may determine the current location of the mobile device, based on GPS data or Wi-Fi data or cellular triangulation data or mobile network cell data or other location-identification techniques.”)

The Examiner interprets that “geographical location or geo-spatial location of the mobile device” inherently must include “base station identifier data”.

a process determining that locations of the mobile terminal and the set of historical false terminal are within the preset range according to the location identifier includes: determining the base station identifier of the set of historical false terminal;

The Examiner interprets that storing “a set of historical false terminal” information is an obvious variation of storing “user specific traits” (i.e. a set of historical true terminal information).

in response to determining that the base station identifier of the base station that the mobile terminal uses to send the target data coincides with the base station identifier of the set of historical false terminal, 

determining that the locations of the mobile terminal and the set of historical false terminal are within the preset range. 

(See Turgeman , para. [0090]: “The present invention may utilize signal processing and/or machine learning techniques, in order to build or generate a template model or a profile which corresponds to the genuine user; and then compare subsequent instance(s) or sample(s) to the pre-built (and locally stored, or remotely stored) model or profile. If the subsequent samples are consistent with the pre-built model or profile, then a first output score may be generated (e.g., having a high value in a predefined numeric range, such as a value of 98 on a scale of 0 to 100); whereas, if the subsequent samples are inconsistent with the pre-built model or profile, then a second output score may be generated (e.g., having a lower value on the predefined numeric range, such as a value of 34 on the scale of 0 to 100). In some implementations, an output score greater than a threshold value may be used (alone, or in combination with other biometric traits and/or other authentication measures) as an indication that the current user is the genuine user; whereas an output score lower than the threshold value may be used (alone, or in combination with other biometric traits and/or other authentication measures) as an indication that the current user is not the genuine user.”)

In regards to claim 11, Clemons discloses the following: 
11. The method of claim 10, wherein: the base station identifier is a Cell Global Identifier (CGI). 

(See Clemons, para. [0006]: “The mobile computing device may be identified based on the information identifying the mobile computing device. In other words, the method may ascertain the identity of the mobile computing device based on the received information indicating the identity of the mobile computing device. The information identifying the mobile computing device may be any of a variety of types of information, e.g., a MAC (media access control) address, a Device Unique ID, Unique Device Identification (UDI), and so forth, as desired.”)

In regards to claim 12, Turgeman discloses the following: 
12. The method of claim 5, wherein: 
the location identifier includes a WIFI hotspot identifier of a WIFI hotspot whose coverage includes the mobile terminal when the mobile terminal sends the target data; and

(See Turgeman, para. [0095]: “In some embodiments of the present invention, the analysis or correlation or matching (e.g., between accelerometer/gyroscope data, and touch-data or hovering data or other user-gesture data) may be location-based and/or application-based, or may otherwise take into account a geographical location or geo-spatial location of the mobile device or the application(s) being used or that are installed on the device. In a demonstrative example, a suitable module (e.g., a location-aware module or location-determining module) in the mobile device may determine the current location of the mobile device, based on GPS data or Wi-Fi data or cellular triangulation data or mobile network cell data or other location-identification techniques.”)

a process determining that locations of the mobile terminal and the set of historical false terminal are within the preset range according to the location identifier includes: determining a WIFI hotspot identifier of the set of historical false terminal;

The Examiner interprets that storing “a set of historical false terminal” information is an obvious variation of storing “user specific traits” (i.e. a set of historical true terminal information).

in response to determining that the WIFI hotspot identifier of the WIFI hotspot that the mobile terminal uses to send the target data coincides with the WIFI hotspot of the set of historical false terminal, determining that the locations of the mobile terminal and the set of historical false terminal are within the preset range. 

(See Turgeman , para. [0090]: “The present invention may utilize signal processing and/or machine learning techniques, in order to build or generate a template model or a profile which corresponds to the genuine user; and then compare subsequent instance(s) or sample(s) to the pre-built (and locally stored, or remotely stored) model or profile. If the subsequent samples are consistent with the pre-built model or profile, then a first output score may be generated (e.g., having a high value in a predefined numeric range, such as a value of 98 on a scale of 0 to 100); whereas, if the subsequent samples are inconsistent with the pre-built model or profile, then a second output score may be generated (e.g., having a lower value on the predefined numeric range, such as a value of 34 on the scale of 0 to 100). In some implementations, an output score greater than a threshold value may be used (alone, or in combination with other biometric traits and/or other authentication measures) as an indication that the current user is the genuine user; whereas an output score lower than the threshold value may be used (alone, or in combination with other biometric traits and/or other authentication measures) as an indication that the current user is not the genuine user.”

In regards to claim 14, Turgeman discloses the following: 
14. The method of claim 1, further comprising: 
after, in response to determining that a plurality of timewise adjacent parameter sets each satisfy the preset condition according to the historical parameter set, determining that the target data is false data, blocking the false data. 

(See also Turgeman, para. [0053]: “For example, if the analysis indicates that the current user of device 100 is not the genuine user, then, one or more fraud-stopping operations or additional authentication operations may be triggered and performed, for example, requiring the user to re-enter his password or pass-phrase or Personal Identification Number (PIN), requiring the user to answer one or more security questions, requiring the user to perform log-in operations or to provide account details (e.g., to provide date-of-birth data), requiring the user to place a phone call to a fraud department or a security department of a service or entity associated with an application running on device 100; blocking or restricting or curtailing access of the user to one or more services or features which may be generally available through device 100; or the like.”)

In regards to claim 15, Turgeman discloses the following: 
15. The method of claim 1, further comprising: 
in response to determining that the parameter set does not satisfy the preset condition, in response to the target data, sending response information to the mobile terminal. 

one or more fraud-stopping operations or additional authentication operations may be triggered and performed, for example, requiring the user to re-enter his password or pass-phrase or Personal Identification Number (PIN), requiring the user to answer one or more security questions, requiring the user to perform log-in operations or to provide account details (e.g., to provide date-of-birth data), requiring the user to place a phone call to a fraud department or a security department of a service or entity associated with an application running on device 100; blocking or restricting or curtailing access of the user to one or more services or features which may be generally available through device 100; or the like.”)

In regards to claim 16, Turgeman discloses the following: 
16. The method of claim 1, wherein: 
the target data is target transaction data;
and the historical data is the historical transaction data. 

(See also Turgeman, para. [0073]: “In a demonstrative implementation, an application or a website may be accessible through device 100 through an access control process or a user authentication process. Such application or website may be, for example, an email account, a social network account, a video conference application, a chat application, an online banking application or website, a securities trading application or website, an electronic commerce account or website, or the like. The user may be prompted to create a new user account (e.g., define a username and password); and then, or in parallel, user-specific traits may be captured through passive means and/or active means, which may be known to the user or may be hidden from the user.”)

(See also Turgeman, para. [0074]: “For example, a profile creation page or application may require the user to perform various touch operations (e.g., tapping, scrolling, dragging, or the like), and may capture touch data as well as acceleration/orientation data, which may then be correlated in order to identify a biometric trait indicative of the user who is currently creating the profile, or who is otherwise believed to be a genuine user (e.g., based on password entry and/or responses to security questions or other challenge-response mechanisms). Optionally, an active challenge may be posed to the user, for example, by explicitly asking the user to perform one or more particular touch gestures on touch-screen 105, either as “hidden” challenges (in which the user is not aware that he is actively challenged for security purposes) or as non-hidden challenges (in which the user is advised that, as a security measure, he is required to perform certain touch gestures in order to extract biometric traits).”)

In regards to claim 18, the claim is cancelled. 
In regards to claim 19, Turgeman discloses the following: 
19. The method of claim 17, wherein the parameter set also includes a sending time of the target data or a location identifier of the mobile terminal. 

(See Turgeman, para. [0047]: “Gyroscope(s) 107 may comprise, for example, a three-axis gyroscope able to measure orientation and/or rotation, e.g., separately along three axes (X axis, Y axis, Z axis). The measured data may be stored in a gyroscope data repository 127, optionally in association with a time-stamp associated with each orientation/rotation data-item being stored.”)

may otherwise take into account a geographical location or geo-spatial location of the mobile device or the application(s) being used or that are installed on the device…”)

It would have been obvious to a person having ordinary skill in the art (PHOSITA), at the effective filing date of the Application, to include in the method for sending information regarding the current physical interaction style, including an angle at which the mobile computing device is positioned during operation, as taught by Clemons above, with using said data for fraud detection, as further taught by Turgeman above, because both references are in the same field of endeavor, and because Turgeman para. [0090] expressly states that such info can be used as “an indication that the current user is not the genuine user.”
In regards to claim 20, it is rejected on the same grounds as claim 1. 

Response to Arguments
Re: Claim Objections
The objection to claim 17 has been withdrawn, in response to Applicant’s amendments to the claim.

Re: 35 USC 101 rejections
The 35 USC 101 rejections of claims 1-5, 7-17, and 19-20 are withdrawn, in response to Applicant’s amendments to the independent claims.
The Examiner holds that in light of the recent amendments, the amended independent claims 1, 17, and 20 now recite a “technological solution to a technological problem”.

Re: 35 USC 103 rejections
Applicant’s amendments to the claims have necessitated the new grounds of rejection in the 35 USC 103 rejections.

Conclusion
The following art made of record and not relied upon is considered pertinent to applicant's disclosure.
See  US-2020/0210781-A1 to DESILETS-BENOIT.


However, the Effective filing date of this reference is Sept. 15, 2017, which is too recent to qualify as prior art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications should be directed to Examiner Ayal Sharon, whose telephone number is (571) 272-5614, and fax number is (571) 273-1794.  The Examiner can normally be reached from Monday to Friday between 9 AM and 6 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571) 270-3602.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sincerely,

Examiner, Art Unit 3695

January 5, 2022 

/NARAYANSWAMY SUBRAMANIAN/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        
January 5, 2022